Opinion issued August 2, 2012.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-00468-CV
                          ———————————
  TEUDY R. MONTALVO & ANNA MONTALVO, Appellants and Cross-
                        Appellees
                                      V.
  METHODIST HEALTH CENTERS d/b/a METHODIST SUGAR LAND
            HOSPITAL, Appellee and Cross-Appellant



                  On Appeal from the 268th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-DCV-193065


                        MEMORANDUM OPINION

      Appellants and cross-appellant have filed agreed motions to dismiss their

respective appeals with prejudice. No opinion has issued. Accordingly, we grant
the motions and dismiss the appeals. See TEX. R. APP. P. 42.1(a)(1). We dismiss

all other pending motions as moot. Costs of the appeals are taxed against the

parties who incurred them, as specified in the parties’ agreed motions. See TEX. R.

APP. P. 42.1(d).

                                 PER CURIAM
Panel consists of Justices Bland, Massengale, and Brown.




                                        2